Appleton, C. J.
The deed, under which the defendant justifies the acts complained of, commences “ at a stake and stones, the southeast corner of the said premises, at the road ; ” thence, after certain courses and distances, “to said road; thence, by said road to point begun at, containing twenty acres and no more.” It is to be observed that the line runs to the road, not to the side or line .of the road, and thence, by the road, not by the side or line of the road.
The rule is now well settled that when a line is given running “ to the road and thence by the road,” the grant is to the center of the road. Hunt v. Rich, 38 Maine, 195. Cottle v. Young, 59 Maine, 105. Reed's petition, 13 N. H. 381, 384. This is held to be the true rule, even though the measurement of distances would extend only to the side of the road. Phillips v. Bowers, 7 Gray, 21. “The road,” observes Shaw, C. J., in Newhall v. Ireson, 8 Cush. 595, “is a monument; the thread of the road, in legal contemplation, is that monument or abuttal. . . Land may no doubt be bounded by the side of a highway, but it must be done in clear and distinct terms to control the ordinary presumption.” No apt words are here used to limit the grant to the edge or side of the highway. Boston v. Richardson, 13 Allen, 146,147. Where the highway is a boundary, the center line of the street is presumed to be the limits, unless the description excludes the soil of the highway. Child v. Starr, 4 Hill, 369. Morrow v. Willard, 30 Vt. 118. Paul v. Carver, 24 Penn. 207.
TJnder ordinary conditions, nothing short of express words of exclusion will prevent the street in front of the premises conveyed from passing. Salter v. Jonas, 10 Vroom, 469.

Judgment for the defendant.

Walton, Barrows, Daneorth, Peters and Libbey, JJ., concurred.